DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
 
3. 	Claims 1-13 and 15-22 are pending upon entry of amendment filed on 12/21/21.

4.	Applicant’s submission of IDS filed on 12/21/21 has been considered.

5.	IN light of Applicant’s amendment to the claims and the response filed on 12/21/21, the rejections of record have been withdrawn.

EXMINER’S AMENDMENT

6.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

7.	Authorization for the Examiner’s amendment was given in a telephone interview with Ms. Patricia Tsao on 2/24/22.

8.	IN THE CLAIMS:

Cancel claims 19-22.


Claims 1-13 and 15-18 are allowed.  

IN light of Applicant’s response and the amendment filed on 12/21/21, the rejections of record have been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art (U.S. Pub 2014/0044717, of record) neither teach nor suggest usage of 5-6% of tert butyl alcohol (TBA) in lyophilization of antibody in the presence of sugar at molar ratio of 360:1.  Although the ‘717 publication discloses 0.5-10% of TBA, the preferable range is less than 2.5% and the reduction in reconstitution time was shown at 2% most without exhibiting concentration depending manner. No suggestion or motivation to increase concentration of TBA for further reduction of reconstitution is noted.

10.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

11.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


Yunsoo Kim
Patent Examiner
Technology Center 1600
February 24, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644